DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15 and 17 are examined herein.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-5 and 17, in the reply filed on 12/17/2021 is acknowledged.  In the same reply Group II/III, claims 16 and 18-26 were not elected.
The traversal is on the ground(s) that:
There is no undue burden.  
Applicant traverses the restriction requirement on grounds that searching all pending claims does not present an undue burden. The office action concedes as much with the admission that only three classifications are applicable to all 26 claims as filed. 
In fact, as of today, a simple classification code search of the USPTO granted patent database reveals that out of millions of patents issued since the beginning of time, the USPTO has only classified a total of 13,311 patents across these three different sub-classes. 
While applicant does not have access to the sophisticated Patent Office search systems, a simple search of all granted patents on the USPTO website that also includes, for example, applicant's terms "nutrition" and "bar", in combination with all of the asserted classifications, results in only 297 patents to review in total. 

Only 27 patents are classified in B65D 81, and only 259 are classified in A23L 33/40, which equals a substantially reduced total of only 297 patents, which can be further reduced with simple word searches available to USPTO examiners. 
Additionally, a review of many of such patents in each CPC reveals that adding to the classification code searches, any other search terms from Applicant's recited claims drastically reduces the number of possibly relevant granted patents to search by about half, and in many exemplary searches results in zero items in the search results. 
The same simple searches reveal a search of all published applications to total a similarly small number of relevant references. 
In stark contrast to this small number of possible relevant prior art references, Applicant respectfully submits that typical experiences over the last 25 years creates the expectation that we will see this application confronted with a PTO-892 Notice of References Cited with the next Office Action, which will include only several to a dozen cited references, in addition to those already cited by Applicant. 
Further, applicant's three previously submitted IDSs include a great head start, with a list of 26 possibly relevant references, which resulted from applicant's prior filed cases around the world. 
In view of past experiences, the anticipated PTO-892 will include an office action EAST search history recitation of (i) dozens of automated search steps, (ii) searches of at least 10 or more different subclasses, (iii) using over a dozen search terms, (iv) automated searches of at least eight other databases available to the average 
In view of the facts established here, the restriction requirement lacks factual support, and is not supported on grounds of an undue search burden, and is thus legally erroneous and must be withdrawn. 
In response, an examiner’s search is not limited to only the CPC sub groups that the claimed subject matter falls under, however further includes: Related USPC and CPC classification areas; Text searches of similar/related subject matter in patent databases; Text searches of similar/related subject matter in non-patent literature, including: technical and other databases; Searched within the IPC system; Searches in the Scientific and Technical Information system; National and international searches on relating subject matter, including WIPO and other databases; Consultations with other examiners;  Searches performed in electronic journals and electronic books; Searches performed in other media collections or database;  Searches performed on the Internet; Nonelectronic searches of publications in paper form; A review of art cited in a parent application; and  A review of documents cited in a related trial before the Patent Trial and Appeal Board.  Therefore this argument is not persuasive.

DUAL CLASSIFICATION
Additionally, the office action contention that the identified groups of Applicant's invention have obtained separate status in the art because they are classified in different subclasses, is factually incorrect, and ignores the USPTO practice of dual and 
In view of the USPTO's dual and mutli classification practice, each of applicant's purportedly different inventions will likely be classified in multiple subclasses according to routine USPTO practice and procedure. 
	In response, the office action’s contention that the identified groups of Applicant's invention have obtained separate status in the art because they are classified in different subclasses, is factually correct regarding the CPC first (CPCF) classification assigned to subject matter, and in this case shows that there are some distinct differences in the Groups, wherein the office action noted that there would be a serious search and examination burden if restriction were not required because search strategy for distinct products (i.e. compounds) versus distinct methods (i.e. active steps) varies because their distinct limitations (e.g. inventions) require the searching of separate terms, concepts, and technologies; and grounds for allowance vary between methods and products, which means the examination practice regarding reasons for considering allowance is distinct for such distinct groups.  Therefore this argument is not persuasive.

APPLICANT'S CLAIMED PRODUCT & METHOD OF USE RECITE THE SAME FINISHED PRODUCT
The restriction improperly groups applicant's claimed inventions, and incorrectly asserts purported differences between Group I (claims 1-15, and 17) and Groups II / III (claims 16, and 18-26). The asserted differences lack factual support in the Restriction Requirement and contravene Applicant's recited claims and the supporting specification and figures. Therefore, here to, the Restriction Requirement is legally erroneous. 
For example, each and every element of applicant's claimed product of claim 1 is expressly also recited in each of claims 16, and independent method claim 18, such that 
applicant's PRODUCT AS CLAIMED CANNOT BE PRACTICED by another and materially different product, whether 'intermediate' or 'finished,' or by another method. 	In response, because the product is claimed to be used in one method, does not mean that it cannot be also be used in another method, therefore this argument is not persuasive.

APPLICANT'S CLAIMED METHOD OF USE INCLUDES THE IDENTICAL 
CLAIMED PRODUCT
Nearly each and every element of applicant's claimed product of claim 1 is expressly also recited in each of claims 16 and 18 - 26, such that applicant's claimed product cannot be practiced by any other materially different method. 
Specifically, the inventions of improper Groups II / III and claims 16, and 18 - 26 recite each and nearly all of the elements of claim 1 and some of the elements of the claims depending therefrom. 

vi. Do not raise different non-prior art issues under 35 U.S.C. §§101, 112, which is made evident from the preceding examples. 
 	The office action is factually incorrect and ignores applicant's pending claims and written description by contending further, with a conclusory and factually unsupported quote from MPEP §806.05(h) & (), that applicant's: "Inventions I and II are related as mutually exclusive species in an intermediate-final product relationship. Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)). In the instant case, the intermediate product is deemed to be useful as a chopped food topping and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants. 

Applicant's claims, written description, and figures are utterly devoid of any mention of "chopped food topping" and "including snacking." Surprisingly, the Restriction Requirement "deems" both are possible, without any intrinsic factual support in the application as filed, and without offering a scintilla of relevant extrinsic evidence. 
Applicant respectfully requests that either the Restriction Requirement be withdrawn or that evidence be introduced into the file history that supports the improper groups wherein it is asserted that "the intermediate product is deemed to be useful as a chopped food topping" and that Applicant's "... product as claimed can be used in a materially different process of using that product, including snacking." Applicant's specification makes clear that its products are neither snack foods nor chopped food toppings. 
In contrast, as already noted, applicant's claims 16, and 18 - 26 include nearly each and every element of applicant's product of claim 1, such that there is substantial, expressly recited, and inescapable overlap as well as similar design and method of use between applicant's product of claims 1 - 17 and method claims 18 - 26. 

In the case of the products versus the method, the inventions can be shown to be distinct if either or both of the following can be shown: (1 ) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case the products as claimed can be used in a materially different process of using that product, including pet food.
Therefore the arguments presented are not found persuasive for the reasons set forth above, and the requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 recites: further cocoa derivatives, which appears to be missing the term comprises after the term further.  
  Appropriate correction is required.







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8 it is unclear if ingredients not recited in its base claim (1) are part of the ingredients already listed in the base claim, further required of the claim or something else. Claims 9-12 have similar problems.










Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 recites ingredients not included in its base claim (1), therefore fails to further limit the base claim.  Claims 9-12 have similar problems.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Theil (2013/0296233) in view of Schmidt (2005/0058759) and Trinidad.
Trinidad: Glycaemic index of different coconut (Cocos nucifera)-flour products in normal and diabetic subjects; Br J Nutr, 2003 Sep;90(3):551-6, doi: 10.1079/bjn2003944.

Independent claim 1
Theil teaches methods of making compositions (ab), comprising dietary supplements (i.e. nutrition) in the form of food bars (i.e. cookies) (0050), therefore teaches methods of making nutritional food bars, as claimed.

Nuts/seeds
Theil teaches the nutritional bars/cookies, comprise: nuts and seeds (0055), including: pecans; almonds; and almond butter (0055).
Theil does not discuss the use of macadamia nuts or flax seeds.
Schmidt also teaches methods of making nutritional cookie compositions (0001), and further include the use of macadamia nuts and flaxseed for flavoring and eye appeal (0037).


It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making nutritional compositions comprising nuts and seed, Theil, to include the specifically claimed types, macadamia nut and flaxseed, as claimed, because Schmidt illustrates that the art finds these types of nuts and seeds as being suitable for similar intended uses, including methods of making nutritional compositions comprising nuts and seed for the reason that they provide flavoring and eye appeal (see MPEP 2144.07).

Sweetener
Theil teaches the nutritional bars, comprise sweeteners, including fructose (0036), the main sweetener in honey.
The modified teaching, in Schmidt, provides the use of honey (0032). 

Fiber
Theil teaches the use of soluble fibers, for texture, including: inulin (0032)

Coconut
The modified teaching, in Schmidt, provides the use of pieces of coconut for flavoring (0037), which one in the art would reasonably expect that particles thereof (i.e. flour) would liberate therefrom and be present in the nutritional food.


The modified teaching, does not discuss the use of coconut flour.
Trinidad also teaches methods of making bars with coconut, and further provides the coconut is in the form of flour, beneficial for having high fiber with a low glycemic index (GI), wherein the GI of coconut flour supplemented foods decreased with increasing levels of coconut flour (ab.).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making bars with coconut, as the modified teaching above, to include the coconut is in the flour form, as claimed, because Trinidad illustrates that the art finds coconut flour as being suitable for similar intended uses, including methods of making bars with coconut (see MPEP 2144.07) for the reasoning of it being high in fiber and having a low glycemic.

Protein
Theil teaches the use of protein (0028), in nutritional bars having a weight of from about 15 to 50 grams (0052), having from about 10 to 50 wt% of protein (0021), providing about 1.5 to 25 grams of protein, which encompasses less than 10 grams of protein, as claimed.

Properties
It would be reasonable to expect that similar compositions with similar ingredients have similar properties, including the claimed of from 100 to 300 kcal wherein 40 percent kcal are from fats and 10 to 30 percent kcal are from carbohydrates.

Intended use
It would be reasonable to expect that similar compositions with similar ingredients have similar intended uses, including that the nutritional food bar is for fasting or a fasting-mimicking diet, as claimed.

Summary
Applicant claims a formula for making a nutritional composition that uses or eliminates common ingredients, which does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  



At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Dependent claims
As for claim 2, it would be reasonable to expect that similar compositions with similar ingredients have similar properties, including wherein the nutrition bar provides 25 to 38 weight percent of the daily recommended dietary value of fat and 1 to 10 weight percent kcal of the daily recommended dietary value for carbohydrates.  

As for claim 3, the modified teaching, in Schmidt, provides the use of pieces of coconut for flavoring (0037).  



As for claim 4, Theil teaches the food bar comprises chocolate (0055), a derivative of the cocoa.

As for claim 5, Theil teaches the food bar comprises chocolate (0055), which has two main cocoa components, cocoa solids and cocoa butter.

As for claim 6, the modified teaching, in Schmidt, provides the use of salt as a flavoring (0032), commonly known as sodium chloride, which all comes from the sea.

As for claim 7, Theil teaches flavoring (ref. clm. 3), mixed tocopherols (0037), citric acid anhydrous (0042), and ascorbic acid (0042).  

As for claim 12:
Amount of honey
The modified teaching, in Schmidt provides that the amount of flavorings, including honey are to be adjusted by need and taste with no limitations (0032), wherein the open amount encompasses the claim of: 7 to 10 wt%, as in claim 12.

Amount of pecans
Theil does not limit the amount of nuts, including the pecans (0055), wherein the open amount encompasses the claim of: 13 to 20 wt%, as in claim 12.


Amount of almond butter
Theil does not limit the amount of nuts, including almonds in chopped, meal or butter forms (0055), wherein the open amount encompasses the claim of: 7 to 11 wt%, as in claim 12.

Amount of macadamia nuts 
The modified teaching, in Schmidt provides the use of macadamia nuts with no limitations (0037), wherein the open amount encompasses the claim of: 16 to 24 wt%, as in claim 12.

Amount of inulin
Theil does not limit the amount of inulin (0032), wherein the open amount (ref. clm. 4) encompasses the claim of: 11 to 18 wt%, as in claim 12.

Amount of flaxseed
The modified teaching, in Schmidt provides flaxseed with no limitations (0037), wherein the open amount encompasses the claim of 4 to 6 wt%, as in claim 12.
The teaching of flaxseed encompasses flax meal because the genus of types of flaxseed forms is so small (seed, meal or flour) that the generic encompasses them all, including flaxseed meal.  



Amount of sea salt
The modified teaching, in Schmidt provides that the amount of salt for flavoring can be adjusted by need and taste (0032) with no limitations (ref. clm. 40), wherein the open amount encompasses the claim of: about 0.3 to 0.4 wt% of sea salt, as in claim 12.

Amount of oleoresin 
Theil teaches flavorings, including oleoresins (0035), with no limitations (0035), wherein the open amount encompasses the claim of:
0.04 to 0.06 wt%, as in claim 12.

Vanilla
Theil teaches flavorings, including vanilla flavorings (0035), with no limitations (0035), wherein the open amount encompasses the claim of:
0.5 to 1 wt%, as in claim 12.
The teaching of vanilla flavoring encompasses vanilla powder because the genus of types of vanilla flavorings are so small (beans, extract, or powder) that the generic encompasses them all, including vanilla powder.  

Amount of coconut flour
The modified teaching, in Trinidad, provides the use of 50-100 g coconut flour/kg (5 to 10 wt%) (ab.), which encompasses 7 to 10 wt%, as in claim 12. 

As for claim 13, Theil teaches the nuts and seeds are in the form of ground (i.e. chopped, pureed, paste or butter (0055), which provides the almonds are chopped almonds, almond meal, or a combination thereof.  

As for claim 14, Theil teaches the nutritional bars having a weight of from about 15 to 50 grams (0052), which encompasses from 40 to 50 grams, as claimed.  

As for claim 15, the modified teaching, in Schmidt, provides nutritional compositions having ingredients that sum to about 105 grams (Table 8), which encompasses from 90 to 110 grams.  

As for claim 17, It would be reasonable to expect that similar compositions with similar ingredients have similar intended uses, including that the nutrition bar is a fasting- mimicking 'meal replacement' bar or a fasting-mimicking' light meal' bar that can replace breakfast, lunch or dinner, as claimed.








Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Theil (2013/0296233) in view of Schmidt (2005/0058759) and Trinidad, as applied to claims 1-7, 12-15 and 17 above, further in view of Belliveau (2016/0021894).

Amount of honey
The modified teaching, in Schmidt provides that the amount of flavorings, including honey, are to be adjusted by need and taste with no limitations (0032), wherein the open amount encompasses the claim of:
about 15.2 to 22.7 wt%, as in claims 8 and 10; and
about 13.9 to 20.8 wt%, as in claims 9 and 11.

Amount of pecans
Theil does not limit the amount of nuts, including the pecans (0055), wherein the open amount encompasses the claim of:
 about 12.3 to 18.5 wt%, as in claims 8 and 10; and
13.2 to 19.8 wt%, as in claims 9 and 11.

Amount of almond butter
Theil does not limit the amount of nuts, including almonds in chopped, meal or butter forms (0055), wherein the open amount encompasses the claim of:
about 9.2 to 13.8 wt%, as in claims 8 and 10;
about 10.4 to 15.6 wt%, as in claims 8 and 10;

about 12.2 to 18.3 wt%, as in claims 9 and 11.

Amount of cocoa derivatives 
The modified teaching, in Schmidt provides that the amount of cocoa derivatives can be adjusted by need and taste (0032) with no limitations (ref. clm. 40), wherein the open amount encompasses the claim of: about 4.5 to 6.8 wt% of cocoa derivatives, as in claims 8 and 11.

Amount of coconut
The modified teaching, in Schmidt provides coconut pieces with no limitations (0037), wherein the open amount encompasses the claim of:
 about 5.2 to 7.8, as in claims 8 and 10;
to 6.8 wt%, as in claim 9; and 
4.2 to 6.3 wt5, as in claim 11.

Amount of macadamia nuts 
The modified teaching, in Schmidt provides the use of macadamia nuts with no limitations (0037), wherein the open amount encompasses the claim of:
17.6 to 26.5 wt%, as in claims 8 and 10; and
15.1 to 22.6 wt%, as in claims 9 and 11.



Amount of inulin
Theil does not limit the amount of inulin (0032), wherein the open amount (ref. clm. 4) encompasses the claim of:
about 4.1 to 6.2 wt% of inulin, as in claims 8 and 10; and
3.6 to 5.5 wt%, as in claims 9 and 11.

Amount of flaxseed
The modified teaching, in Schmidt provides flaxseed with no limitations (0037), wherein the open amount encompasses the claim of:
about 3.3 to 5 wt%, as in claims 8 and 10; and
3.5 to 5.3 wt%, as in claims 9 and 11.

Amount of sea salt
The modified teaching, in Schmidt provides that the amount of salt for flavoring can be adjusted by need and taste (0032) with no limitations (ref. clm. 40), wherein the open amount encompasses the claim of:
about 0.3 to 0.4  wt% of sea salt, as in claims 8-9 and 11; and
0.3 to 0.5 wt%, as in claim 10.





Amount of flavoring
The modified teaching, in Schmidt provides that the flavorings can be adjusted by need and taste (0032) with no limitations, wherein the open amount encompasses the claim of: about 0.3 to 0.4 wt% of flavoring, as in claims 8-9.

Amount of mixed tocopherols 
Theil does not limit the amount of mixed tocopherols (0037), wherein the open amount encompasses the claim of: about 0.0 to 0.1 wt% of mixed tocopherols, as in claims 8-11.

Amount of citric acid 
Theil does not limit the amount of citric acid (0042), wherein the open amount encompasses the claim of: about 0.033 to 0.049 wt% of citric acid, anhydrous, as in claims 8-11.

Amount of ascorbic acid 
Theil does not limit the amount of ascorbic acid (0042), wherein the open amount encompasses the claim of: about 0.033 to 0.049 wt% of ascorbic acid, as in claims 8-11.




Amount of coconut oil 
Coconut oil is recited from 0 wt%, in claim 8-11, which means it is optional and does not distinguish over the modified teaching above.

Amount of coconut flour
The modified teaching does not discuss the use of 0.7 to 1.6 wt% coconut flour, as encompassed by claims 8-11.
Belliveau also teaches methods of making food bars (0018) with coconut flour (0037), in an amount of 1-20 parts per 1 part or a particulate composition (0036) wherein said 1 part of the particulate composition is from 1 to 80 wt% of the composition as a whole (0033, 0035).  By calculation, this means the coconut flour is used in an amount of about 1 to 4 wt%, which encompasses the claim of: 
about 1.0 to 1.6 wt% of coconut flour, as in claims 8 and 10; and 
about 0.7 to 1.1 wt%, as in claims 9 and 11.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making nutritional food bara/cookies comprising coconut flour, as the modified teaching above, to include the specifically claimed amount, because Belliveau illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making nutritional food bara/cookies comprising coconut flour (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.
Double Patenting
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 17/347,212. 
The claims differ in that claim 1 of this patent application also recites the use of honey, however, in light of the specification for copending Application No. 17/347,212, , it is clear that honey is an ingredient of the claimed nutritional bar of claim 13  per Tables 1-6 and the discussion thereof in para. 0001.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793